On Petition for Rehearing.
Per Curiam.
Appellant has filed what purports to be a petition for a rehearing. It presents no question, however, for the consideration of this court, for the reason that it does not state any specific cause or causes for which the judgment of affirmance is supposed to be erroneous, and therefore does not conform to rule thirty-seven of this court. A petition for a rehearing, under the rules of appellate procedure, is a pleading, and not a mere argument or brief, as is the paper in this case which is denominated a petition. This court has recently had occasion to state and point out what was essentially required in order to constitute a sufficient petition for a rehearing. See Reed v. Kalfsbeck, 147 Ind. 148; Finley v. Cathcart, ante, 470. For the reasons stated the petition is ordered to be overruled.